Citation Nr: 0101609	
Decision Date: 01/22/01    Archive Date: 01/31/01	

DOCKET NO.  99-22 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether rating decisions of January 17, 1952, June 23, 1952, 
October 9, 1952, October 14, 1957, and June 21, 1994, and a 
hearing officer decision of October 2, 1995, involved clear 
and unmistakable error.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from April 1945 to 
September 1951.  He was awarded the Purple Heart Medal.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 1997 by the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  From January 1951, when he was wounded in combat, through 
October 1995, the veteran did not have anatomical loss, or 
loss of use, of his feet by reason of amputations performed 
while he was on active duty.  

2.  Between 1951 and 1995, X-rays of the veteran's feet were 
variously interpreted by physicians as showing amputations at 
the metatarsophalangeal joints of the feet or farther back on 
the feet.  

3.  In rating decisions from January 1952 through June 1994, 
the RO used reasonable adjudicatory judgment in assigning 
evaluations for the veteran's service-connected foot 
disabilities and in denying claims of entitlement to special 
monthly compensation, specially adapted housing, and an 
automobile or other conveyance.  

4.  In October 1995, a hearing officer lacked authority to 
overturn the rating decision of June 21, 1994.  



CONCLUSION OF LAW

Rating decisions of January 17, 1952, June 23, 1952, October 
9, 1952, October 14, 1957, and June 21, 1994, and a hearing 
officer decision of October 2, 1995, did not involve clear 
and unmistakable error.  38 C.F.R. § 3.105(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records disclose that, after he 
was wounded in combat, in January 1951, all toes of both his 
feet were amputated through the metatarsophalangeal joints.  
At a retirement examination in September 1951, diagnoses 
included absence, acquired, all toes through metatarsals, 
surgically.  

A rating decision of January 17, 1952, granted service 
connection for amputation, all toes, right foot, through the 
metatarsophalangeal joints and amputation, all toes, left 
foot, through the metatarsophalangeal joints.  A convalescent 
rating of 100 percent was assigned.  Additional compensation 
was denied on the basis that loss of use of the lower 
extremities was not shown.  

VA X-rays of the feet in March 1952 showed amputations of 
both feet through the metatarsals.  At a VA examination in 
March 1952, the veteran walked with a slight wobbly gait but 
without a limp.  Amputation of all toes of both feet at the 
metatarsophalangeal joints was noted.  

In April 1952, the veteran filed an application for an 
automobile or other conveyance.  

A rating decision of June 23, 1952, denied entitlement to 
special monthly compensation for loss of use of the feet, on 
the basis that loss of use had not been shown.  A second 
rating decision of June 23, 1952, denied entitlement to an 
automobile or other conveyance, on the basis that loss of use 
of either foot had not been shown.  The RO found that the 
evidence showed that amputation of all toes had been at the 
metatarsophalangeal joints, and metatarsal loss was not 
shown.  

VA X-rays of both feet in August 1952 were reported to show 
amputations "through the metatarsals of all the toes."  There 
were essentially no changes since the previous examination of 
March 1952.  

A rating decision of October 9, 1952, assigned an evaluation 
of 40 percent for amputation of all toes of the left foot and 
an evaluation of 40 percent for amputation of all toes of the 
right foot.  Loss of use of the lower extremities required 
for basic entitlement to an automobile was found to be not 
shown.  

In July 1953, a plant physician for a Dupont Company facility 
reported that the veteran had been working there as a 
janitor; he had had bilateral amputations at the 
metatarsophalangeal joints; he walked reasonably well, with 
corrective shoes.  

In April 1957, the veteran filed a claim for specially 
adapted housing.  

At a VA examination in June 1957, a history of bilateral 
transmetatarsal amputation subsequent to frostbite was noted.  
The veteran was wearing high-quarter shoes with a metal plate 
between the outer and inner soles to aid in the push-off; 
with those shoes, he had a normal heel-to-toe gait.  

At a VA examination in August 1957, the physician reported 
that it was evident that the veteran had a bilateral 
metatarsal amputation associated with frostbite residuals; he 
had the associated discomfort of pain, hyperhidrosis, 
sensitivity to cold, and pain in the feet and legs on 
physical activity.  The physician also reported that, without 
shoes, the veteran was able to ambulate with an unsteady gait 
and with discomfort in both remaining feet; the ambulatory 
pattern without shoes, while satisfactory in the home "would 
be impossible in the ordinary activities required by 
ambulation."  

A rating decision of October 14, 1957, denied entitlement to 
special housing assistance, on the basis that loss of use of 
both lower extremities had not been shown.  

VA X-rays of the feet in April 1994 were reported to show 
evidence of previous amputation of the bilateral feet at the 
level of the proximal portions of the metatarsal bones, 
bilaterally; there was no apparent acute fracture involving 
the remaining portions of the metatarsal bones or the tarsal 
bones of either foot.  The impression was evidence suggesting 
prior amputation of the bilateral feet at the level of the 
proximal portions of the metatarsal bones of the bilateral 
feet.  At a VA joints examination in April 1994, the examiner 
found that, objectively, the veteran had had all of the toes 
and metatarsal heads amputated and wore special shoes.  
X-rays of the bilateral feet revealed previous amputation at 
the level of the proximal portions of the metatarsal bones, 
bilaterally.  Diagnoses included status post amputation of 
the bilateral feet at the level of the proximal portion of 
the metatarsal bones, bilaterally.  

A rating decision of June 21, 1994, denied entitlement to 
evaluations in excess of 40 percent for the veteran's foot 
disabilities, under Diagnostic Codes 5170 and 5166.  Loss of 
use of the feet was not found.  

At a personal hearing in November 1994, the veteran testified 
that he still used special shoes, and he needed the special 
shoes to walk.  His representative argued that his foot 
problem was very severe, and that he should be granted 
increased compensation.  No additional medical evidence was 
submitted at the hearing.  

A hearing officer decision of October 2, 1995, denied 
entitlement to an increased disability evaluation for 
amputation of all toes of both feet, on the basis that those 
evaluations were the maximum assignable by law for the 
veteran's conditions, and, also, he had failed to report for 
a VA examination of his feet.  

Analysis

At all times relevant to the issues in this case, disability 
evaluations were determined by VA by application of a 
schedule of ratings which was based on average impairment of 
earning capacity.  Separate diagnostic codes identified the 
various disabilities and the criteria for specific ratings.  
38 C.F.R. § 4.71a, Diagnostic Code 5170 provided that a 
30 percent evaluation was warranted for amputation of all 
toes, without metatarsal loss.  Diagnostic Code 5166 provided 
that a 40 percent evaluation was warranted for amputation of 
the forefoot proximal to the metatarsal bones, and a note to 
that diagnostic code stated that the veteran would also be 
entitled to special monthly compensation (termed "special 
monthly pension" when the rating schedule was promulgated in 
1945.)  In September 1978, Diagnostic Code 5166 was clarified 
by VA by adding language to make it read:  Forefoot, 
amputation, proximal to metatarsal bones (more than one-half 
of metatarsal loss).  

In addition, 38 U.S.C.A. § 314(l) [renumbered 38 U.S.C. 
§ 1114(l) by Pub. L. No. 102-83, August 1991] provided 
additional monthly compensation to a veteran who, as a result 
of service-connected disability, suffered the anatomical loss 
or loss of use of both feet.  A regulation provided that loss 
of use of a foot, for the purpose of special monthly 
compensation, would be held to exist when no effective 
function remained other than that which would be equally well 
served by an amputation stump with use of a suitable 
prosthetic appliance.  38 C.F.R. § 4.63.  38 U.S.C. § 1901 
(1959) provided for assistance in providing an automobile or 
other conveyance to a veteran entitled to disability 
compensation for loss or permanent loss of use of one or both 
feet.  38 U.S.C. § 801 (1959) provided for assistance in 
acquiring a suitable housing unit with special fixtures or 
moveable facilities made necessary by the nature of the 
veteran's disability to a veteran entitled to compensation 
for permanent and total service-connected disability due to 
the loss, or loss of use, by reason of amputation, of both 
lower extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  

Furthermore, the VA Adjudication Manual, M-21-1, Part IV, 
Paragraph 35.04(c)(2) provided that a hearing officer did not 
have the authority to overturn a decision based on the same 
factual evidence.  

In the instant appeal, the veteran and his representative 
contend that prior decisions in his case by the RO involved 
clear and unmistakable error.  Applicable regulations provide 
that previous determinations which are final and binding, 
including decisions of degree of disability, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  38 C.F.R. § 3.105(a) (2000).  

In analyzing whether a rating decision is fatally flawed, is 
important to keep in mind the meaning of CUE.  The United 
States Court of Appeals for Veterans Claims (Court) has 
propounded a three-pronged test to determine whether CUE is 
present in a prior determination:  (1) Either the correct 
facts, a they were known at the time, were not before the 
adjudicator (that is, more than a simple disagreement as to 
how the facts were later evaluated), or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied; (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made"; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc).  

The Court has also stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error of fact or law 
that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of could not 
be, ipso facto, clear and unmistakable.  Fugo v. Brown, 
6 Vet. App. 40, 43-4 (1993), citing Russell v. Principi, 
3 Vet. App. at 313 (1992) (en banc) (emphasis in the 
original).  

For the reasons stated below, the Board finds that the RO 
decisions in question did not involve CUE.  

The overriding reason that the RO decisions did not involve 
CUE is that the veteran and his representative have simply 
disagreed as to how the medical evidence which was before the 
RO from 1952 to 1995 was evaluated.  The Board notes that the 
veteran only asserted that RO decisions from 1952 to 1995 
involved CUE after the following events occurred:  A VA 
examiner in May 1997 reported that X-rays at that time showed 
that the amputations performed in 1951 removed more than half 
of the 5th and 4th metatarsals of the left foot but less than 
half of the 1st, 2nd and 3rd metatarsals of the left foot; 
the VA examiner in May 1997 reported that X-rays at that time 
showed that the amputations performed in 1951 removed more 
than half of the 1st and 5th metatarsals of the right foot 
and less than half of the 2nd, 3rd, and 4th metatarsals of 
the right foot; and the Board, in a decision of October 1998, 
granted special month compensation due to loss of use of both 
feet, under 38 C.F.R. § 4.71a, Diagnostic Code 5166, 
footnote 2 (1998), and 38 C.F.R. § 4.7 (1998), finding that, 
while it was a close question, the veteran's bilateral 
metatarsal loss more nearly approximated the more than one-
half of metatarsal loss required for a grant of special 
monthly compensation.  The Board believes that the veteran 
and his representative are now disagreeing with the RO 
decisions from 1952 to 1995 on the basis that the physicians 
who examined the veteran during those years and read the 
X-rays taken during those years were mistaken as to the 
extent of metatarsal loss, in that their findings were not as 
detailed as to each metatarsal bone as was the examiner who 
read the X-rays taken 1997.  Such a disagreement with the way 
that the RO evaluated the evidence from 1952 to 1995 does 
not, the Board finds, constitute CUE.  

The rating decision of January 17, 1952, did not involve CUE 
by not granting benefits based on loss of use of the feet, 
because the service medical records did not indicate that the 
veteran was unable to ambulate.  

The rating decision of June 23, 1952, which denied special 
monthly compensation, did not involve CUE, because it was not 
an undebatable error to find no metatarsal loss when the VA 
examiner in March 1952 had reported that the amputation of 
all toes of both feet was at the metatarsophalangeal joints.  

The rating decision of June 23, 1952, which denied 
entitlement to an automobile or other conveyance, did not 
involve CUE, because it was not an error to find no loss of 
use of the feet when the VA examiner in March 1952 had 
reported that the veteran could walk with a slightly wobbly 
gait but without a limp.  

At the time of the rating decision of October 9, 1952, the 
most recent X-ray report, dated in August 1952, indicated 
that there had been amputations through the metatarsals of 
all the toes.  Keeping in mind that the footnote to 
Diagnostic Code 5166 provided special monthly compensation 
for amputation of the forefoot proximal to the metatarsal 
bones, it can be said, in the Board's view, that a good faith 
argument could be made that the veteran was entitled to 
special monthly compensation in October 1952.  However that 
does not mean that the rating decision of October 9, 1952, 
involved CUE, because reasonable minds could differ as to 
whether the preponderance of the competent medical evidence 
was in favor of a grant of special monthly compensation or 
whether the relevant evidence was in equipoise, warranting 
application of the benefit of the doubt doctrine.  The X-rays 
taken in January 1951, immediately after the amputations, 
were reported to show amputation through the 
metatarsophalangeal joints, not through the metatarsal bones.  
It is thus not absolutely clear that it was error to make a 
determination in October 1952 that the requirements for 
special monthly compensation, under Diagnostic Code 5166, 
were not met.  Therefore, by not granting entitlement to 
special monthly compensation, the rating decision of October 
9, 1952, did not involve CUE.  

The rating decision of October 9, 1952, also did not involve 
CUE by not granting entitlement to an automobile, because it 
was not shown that the veteran, who remained ambulatory, had 
loss of the use of his feet.  

The rating decision of October 14, 1957, did not involve CUE 
by not granting entitlement to specially adapted housing, 
because it was not undebatable error to find that the veteran 
had not lost the use of his feet.  The applicable statute 
required that locomotion be precluded without the aid of 
braces, crutches, canes, or a wheelchair.  In 1957, the 
veteran was wearing special shoes, but he was not wearing 
braces on his feet or ankles, or using crutches, a cane, or a 
wheelchair.  In his application for specially adapted 
housing, received in April 1957, the veteran stated that he 
could not walk without his special shoes, and he argued that 
his special shoes should be considered to be prosthetic 
appliances.  However, the Board finds that it was not error 
for the RO to not consider shoes to be prosthetic appliances.  

The rating decision of June 21, 1994, did not involve CUE by 
denying entitlement to special monthly compensation, because 
loss of use of the feet had not been shown and it was by no 
means clear that more than half of the metatarsal bones of 
each foot had been lost by means of the 1951 amputations, as 
required by the 1978 clarification of Diagnostic Code 5166.  
The report of X-rays in April 1994 did not say that more than 
half of the metatarsal bones had been amputated.  

The hearing officer's decision of October 2, 1995, did not 
change the rating decision of June 21, 1994.  At the hearing 
in November 1994, as noted above, the veteran testified that 
he was still using special shoes to walk.  He did not submit 
any new evidence concerning the points of amputation of the 
bones of his feet.  For the reasons stated above that the 
rating decision of June 21, 1994, did not involve CUE, and 
for the additional reason that the hearing officer had no 
authority, on the same factual basis, to overturn that rating 
decision, the Board finds that the hearing officer's decision 
did not involve CUE.  


ORDER

The appeal is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals






